DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/28/2021 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Status of Claims
This is a request for continued examination (RCE) application Serial No. 16/081,319 on
08/20/2021. Claims 1, 7-14 and 16-18 have been examined and fully considered.
Claims 1 and 11 have been amended.
Claims 1, 7-14 and 16-18 are pending in Instant Application.
Response to Arguments/Rejections
In light of Applicant’s amendments, filed 07/08/2021, with respect to Application No.
16/081,319 have been fully considered and are persuasive. Application’s amendment have overcome U.S.C. § 103 were raised in the previous action; therefore the previous 35 U.S.C. §
103 claim rejections are hereby withdrawn.
Allowable Subject Matter
Claims 1, 7-14 and 16-18 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAKARI UNDERWOOD whose telephone number is (571)272-8462.  The examiner can normally be reached on M - F 8:00 TO 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy (GP) Pe can be reached on (571) 270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/B.U./Examiner, Art Unit 3663                                                                                                                                                                                                        
/BAO LONG T NGUYEN/Primary Examiner, Art Unit 3664